Case 19-50680        Doc 115     Filed 10/29/20     Entered 10/29/20 10:20:27          Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT
                                  BRIDGEPORT DIVISION


 IN RE:                                                                 CHAPTER 13

 DANIEL THOMAS GUILFOILE,                                               CASE NO. 19-50680

          Debtor.                                                        October 29, 2020
                                                                        ____________

                         SUPPLEMENTAL OBJECTION TO CONFIRMATION


          U.S. Bank National Association, as Trustee for Asset Backed Securities Corporation

 Home Equity Loan Trust 2004-HE6, Asset Backed Pass-Through Certificates, Series 2004-HE6

 (“Movant”), a secured creditor in the above bankruptcy case on property located at 60 Rowland

 Rd, Fairfield, CT 06824 by its undersigned counsel, respectfully objects to confirmation of

 Debtor’s Fifth Amended Plan (Doc. No. 103) and in support of its objection respectfully alleges:

    1. Upon information and belief Debtor's Fifth Amended Plan does not treat Creditor’s

          prepetition arrearage claim of $523,487.75 as per its Proof of Claim (7-1) filed in this

          case on August 11, 2020. The confirmation of the Plan should be denied until or unless

          Debtor amends the Plan to reflect Creditor’s loan.

    2. Movant reserves its right to object to confirmation should it appear that the loan is not

          post-petition current, that the Plan was not filed in good faith, the plan is not feasible or

          the Plan does not include post-petition bankruptcy fees and costs incurred by the Movant;

    3. Movant further reserves its right under the confirmation order to amend its proof of claim

          and/or proceed forward with a Motion for Relief from Stay post confirmation should it

          find that additional pre-petition funds are due and owing.
Case 19-50680   Doc 115    Filed 10/29/20     Entered 10/29/20 10:20:27         Page 2 of 3




      WHEREFORE, Movant prays that confirmation of the Debtor's Amended Plan be denied.

                   1. Deny Confirmation,

                   2. Grant such other and further relief as is just and equitable



                                          U.S. Bank National Association, as
                                          Trustee for Asset Backed Securities
                                          Corporation Home Equity Loan Trust
                                          2004-HE6, Asset Backed Pass-Through
                                          Certificates, Series 2004-HE6

                           By:            /s/Linda St. Pierre
                                          Linda St. Pierre
                                          McCalla Raymer Leibert Pierce, LLC
                                          50 Weston Street
                                          Hartford, CT 06120
                                          Federal Bar No. CT22287




 THIS FIRM IS A DEBT COLLECTOR. WE MAY BE ATTEMPTING TO COLLECT A
 DEBT AND ANY INFORMATION OBTAINED MAY BE USED FOR THAT PURPOSE.
     AT THIS TIME, WE ARE ONLY SEEKING TO PROCEED AGAINST THE
 PROPERTY. IN THE EVENT OF A BANKRUPTCY DISCHARGE, NO DEFICIENCY
         JUDGMENT WILL BE ASSESSED AGAINST THE BORROWER.
Case 19-50680     Doc 115     Filed 10/29/20    Entered 10/29/20 10:20:27       Page 3 of 3




                                       CERTIFICATION

       I hereby certify that a copy of the foregoing was served via first class, postage prepaid
 U.S. mail and/or via ECF e-mail this 29th day of October, 2020 to:

 Daniel Thomas Guilfoile
 60 Rowland Road
 Fairfield, CT 06824
 (Pro Se Debtor)


 Roberta Napolitano                         (served via ECF Notification)
 10 Columbus Boulevard
 6th Floor
 Hartford 06106
 (Trustee)

 U. S. Trustee                              (served via ECF Notification)
 Office of the U.S. Trustee
 Giaimo Federal Building
 150 Court Street, Room 302
 New Haven, CT 06510

          10/29/2020
 Dated: ________________                       By:    /s/Linda St. Pierre
                                                      Linda St. Pierre
                                                      McCalla Raymer Leibert Pierce, LLC
                                                      50 Weston Street
                                                      Hartford, CT 06120
                                                      Federal Bar No. CT22287
